BRF S.A. Publically Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 PROPOSAL OF THE BOARD OF DIRECTORS FOR THE EXTRAORDINARY AND ANNUAL GENERAL MEETING TO BE HELD ON APRIL 7, 2016 Dear Shareholders, Further to Instruction Nº 481 of the Brazilian Securities and Exchange Commission, (local acronym CVM), of December 17, 2009, as amended (“ ICVM 481 ”), we hereby present the following proposal by the board of directors (“ Proposal ”) of BRF S.A. (“ Company ” or “ BRF ”), containing the information and documents related to the subjects to be decided at the Extraordinary and Annual Shareholders Meetings of the Company to be held on April 07, 2016, at 11:00 hours (“OGM/EGM”), in the Company’s headquarters, located at Rua Jorge Tzachel, 475, Bairro Fazenda, in the City of Itajaí, State of Santa Catarina: I. EXTRAORDINARY GENERAL MEETING (i) To approve the change in article 5, caput, of the Company’s Bylaws, that deals with the capital stock, to reflect the new number of shares into which the Company´s capital stock is divided, due to the cancellation of the shares approved at the meeting of the Board of Directors held on February 25, 2016. Management Proposal . To approve the change in article 5, caput, of the Company’s Bylaws, that deals with the capital stock, to reflect the new number of shares into which the Company´s capital stock is divided, due to the cancellation of 60,000,000 (sixty million) common shares issued by the Company held in treasury, as decided by the Board of Directors at a meeting held on February 25, 2016, within the terms of Attachment I to the present Proposal. (ii) To alter and consolidate the Company Bylaws. Management Proposal. To alter and consolidate the Company´s Bylaws within the terms of the document that appears in Attachment I to this Proposal, and Attachment II in the report describing the origin and reasons for the proposed alterations, within the terms of article 11 of CVM Instruction 481 (ICVM 481). 1 (iii) To establish the annual global remuneration of the Management and the Fiscal Council for the 2016 fiscal year and re-ratify the annual and global remuneration made in 2015 . Management Proposal. To approve the annual global remuneration for the Management and Fiscal Council in the amount of up to R$ 106.0 million. The proposed amount for the annual global remuneration of the Management and Fiscal Council members of up to R$ 106.0 million refers to the limit proposed for the fixed remuneration (salary or management fees, direct and indirect benefits and social contributions) and benefits due to termination of position, as well as the variable remuneration (profit sharing) and amounts related to the Stock Option Plan and Restricted Share Plan. To re-ratify the annual global remuneration of the Management and the Fiscal Council made in 2015 in the sum of R$ 80.2 million, in line with the decision taken by the Company´s Board of Directors at the Meeting held on October 29, 2015. Attachment III to the present Proposal presents the information relative to Item 13 of the Company´s Reference Form. (iv) To change the mass circulation newspapers in which the Company places its legal publications . Management Proposal. To change the mass circulation newspapers in which the Company places its legal publications in order to exclude “Diário Catarinense”. Therefore, the Company will continue to places its publications only in the “Diário Oficial do Estado de Santa Catarina” and “Valor Econômico”. II. ANNUAL GENERAL MEETING (i) To examine, discuss and vote on the Management Report, Financial Statements and other documents related to the financial year ending December 31, 2015, and decide on the allocation of the profits. Management Proposal . To approve: (a) the management accounts and financial statements of the Company for the fiscal year ended on December 31, 2015 (“ 2015 Fiscal year ”), accompanied by the management report, explanatory notes, opinions of the independent auditors and Fiscal Council, the Statutory Audit Committee and the comments of the Board of Directors on the Company´s financial situation, within the terms of Item 10 of the Company´s Reference Form, according to Attachment IV to this proposal; and (b) the destination of the Net Income of the 2015 Financial year, within the terms of Attachment V to the present Proposal, according to Attachment 9-1-II to the ICVM 481. (ii) To ratify the distribution of the remuneration to the shareholders (Interest on Equity and Dividends), as decided by the Board of Directors . 2 Management Proposal .
